Citation Nr: 1612849	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-50 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss disability has been manifested by no worse than Level IV impairment in the left ear and Level II impairment in the right ear.   


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A September 2008 VA letter notified the Veteran of the evidence required to substantiate a claim for service connection and notified the Veteran regarding the assignment of disability ratings and effective dates.  

Moreover, the Veteran is appealing the initial rating assigned to his service-connected bilateral hearing loss.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim. 38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning a higher initial rating and cited the applicable statutes and regulations.  The notice requirements have been met.

The Veteran's service medical treatment records, private medical treatment records, and VA medical treatment records are associated with the claims file.  The updated VA medical treatment records were associated with the record in accordance with the Board's July 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, adequate VA examinations and opinions were obtained with respect to the service-connected bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations note the Veteran's reported symptomatology and provided relevant medical information necessary to address the rating criteria with respect to his hearing loss, including functional effects.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Further, the October 2014 VA audiological examination report complied with the Board's July 2014 remand.  Stegall, 11 Vet. App. 268 (1998).  The examiner reviewed the claims file, provided the findings necessary to rate the Veteran's hearing loss, to include discussion of functional effects.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file. Accordingly, the Board may proceed with a decision. 

Legal Criteria and Analysis

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In every instance where the Rating Schedule does not provide a non-compensable evaluation for a diagnostic code, a non-compensable disability rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on the puretone threshold average and controlled speech discrimination (Maryland CNC) testing.  Table VIa assigns a Roman numeral designation for hearing impairment based only on the puretone threshold average, and is used when speech discrimination testing is not appropriate or when indicated under the provisions of 38 C.F.R. § 4.86.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d). 

Exceptional patterns of hearing impairment are provided for in 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately. 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b). 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extra-schedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extra-schedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455. 

After a review of the evidence, the Board finds that an initial compensable rating for bilateral hearing loss is not warranted.  

The Veteran contends that his service-connected bilateral hearing loss is more severe than presently rated, and productive of a greater degree of impairment than is reflected by the disability rating currently assigned.  In an October 2008 statement, the Veteran explained that he was frustrated by his hearing loss and it interfered with job relations, ability to communicate and interact with people, listen to music, radio, television, church, and talking on the phone.  He stated that he has to turn the television up so loud that his wife has to watch in another room and his wife has to repeat things many times.  He stated that he will never be able to serve on jury duty and it has caused him to be anti-social.  He stated that it affects his quality of life because he cannot communicate with people.

The VA medical treatment records show that the Veteran complained of bilateral hearing loss and he was fitted for hearing aids.  

On audiological examination in November 2008, air conduction puretone results, in decibels (dB) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
65
65
LEFT
40
30
55
70
90

The average puretone threshold was 48 dB for the right ear and 61 dB for the left ear.  It was noted that an air conduction study was better than a bone conduction study to reflect the Veteran's hearing loss.  Speech recognition was 96 percent in the right ear and 88 percent in the left ear.  The effect of the condition on the Veteran's daily activity is difficulty hearing, understanding conversation and ringing in both ears.  

When applied to Table VI, the November 2008 audiometric findings and speech recognition scores result in a designation of Level I hearing impairment for the right ear and Level III hearing impairment for the left ear.  When applied to Table VII, the result is a noncompensable or 0 percent rating.  Concerning 38 C.F.R. § 4.86, exceptional patterns of hearing impairment, 38 C.F.R. § 4.86(a) does not apply.  Neither the left nor the right ear demonstrates findings of 55 dB in all of the puretone thresholds from 1000 to 4000 Hertz.  The provisions of 38 C.F.R. § 4.86(b) are not for application.  Neither the left nor the right ear demonstrates puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  

An April 2009 private audiology record shows that the Veteran reported functional impairment due to hearing loss, which consisted of lack of communication.  The physician noted that puretone test results were included for review and the word recognition scores using the Maryland CNC word list were 88 percent for the right ear and 84 percent for the left ear.  The puretone thresholds were demonstrated in audiometric graph form.  The Board finds that the decibel readings are represented clearly by the graph and the Board may interpret the graph.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

The audiometric graph displays puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
70
75
LEFT
50
50
65
75
95


The puretone threshold average for the right ear, as calculated by the Board, which is calculated by the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, is 53 dB (rounded to the next highest number).  See 38 C.F.R. § 4.85(d).  The puretone threshold average for the left ear is 71 dB.  

When applied to Table VI, the April 2009 findings result in a designation of Level II hearing impairment for the right ear and Level III hearing impairment for the left ear.  When applied to Table VII, this results in a noncompensable or 0 percent rating.  Concerning 38 C.F.R. § 4.86, exceptional patterns of hearing impairment, 38 C.F.R. § 4.86(a) does not apply.  Neither the right nor the left ear reflects readings of 55 decibels in all of the puretone thresholds from 1000 to 4000 Hertz.  The provisions of 38 C.F.R. § 4.86(b) are not for application.  Neither the right nor the left ear demonstrated readings of 30 decibels or less at 1000 Hertz and 70 decibels ore more at 2000 Hertz.  

VA medical treatment records show that the Veteran consulted audiology in July 2010.  The audiology consult note indicated that earphones were used.  On examination, air conduction testing for the right ear showed 15 dB at 500 Hertz, 20 dB at 1000 Hertz, 40 dB at 2000 Hertz, 65 dB at 3000 Hertz, and 70 dB at 4000 Hertz.  Air conduction testing for the left ear showed 40 dB at 500 Hertz, 40 dB at 1000 Hertz, 65 dB at 2000 Hertz, 70 dB at 3000 Hertz, and 90 dB at 4000 Hertz.  Speech discrimination scores were 100 percent in both ears.  The puretone threshold average for the right ear, as calculated by the Board is 49 dB and the puretone threshold average for the left ear is 66 dB.  When applied to Table VI, the findings result in a Level I hearing impairment for the right ear and a Level II hearing impairment for the left ear.  When applied to Table VII, the findings result in a noncompensable or 0 percent rating.  Concerning 38 C.F.R. § 4.86, exceptional patterns of hearing impairment, 38 C.F.R. § 4.86(a) does not apply.  Neither the left nor the right ear demonstrates findings of 55 dB in all of the puretone thresholds from 1000 to 4000 Hertz.  The provisions of 38 C.F.R. § 4.86(b) also are not for application.  Neither the left nor the right ear demonstrated readings of 30 decibels or less at 1000 Hertz and 70 decibels ore more at 2000 Hertz.   

On VA audiological examination in October 2014, the puretone findings (air conduction) in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
50
55
70
LEFT
45
45
70
70
95

The puretone threshold average for the right ear was 49 dB and the puretone threshold average for the left ear was 70 dB.  The speech discrimination score for the right ear was 96 percent and for the left ear was 80 percent.  The examiner commented that the Veteran received several VA audiology examinations from 2005 to 2010 that indicated sensorineural hearing loss in his right ear and mixed hearing loss in the left ear.  It was noted that the Veteran was fit with bilateral hearing aids in 2010 but reported that he has not used them for more than an hour at a time due to discomfort.  Concerning the functional impact of hearing loss, the Veteran reported that he had to turn the television up load, missed out on what other people had to say and always missed the punch line.  He stated that he was not able to use the phone on his left ear.  

When applied to Table VI, the October 2014 findings result in a Level I hearing impairment for the right ear and a Level IV hearing impairment for the left ear.  When applied to Table VII, the findings result in a noncompensable or 0 percent rating.  Concerning 38 C.F.R. § 4.86, exceptional patterns of hearing impairment, 38 C.F.R. § 4.86(a) does not apply.  Neither the left nor the right ear findings show readings of 55 dB in all of the puretone thresholds from 1000 to 4000 Hertz.  The provisions of 38 C.F.R. § 4.86(b) are not for application.  The results do not reflect findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz for either ear.   

Based on the evidence, the Board finds that an initial compensable rating is not warranted for bilateral hearing loss at any point during the entire rating period on appeal.  Staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 126. 

The Veteran is competent to describe the functional impairment associated with his bilateral hearing loss.  He has stated that he has difficulty with communication and hearing the television.  Lay statements submitted in connection with this case address the Veteran's symptoms and attest to his struggle when communicating with others, including in public places, and watching television.  It was noted that he gets frustrated when speaking to others and had problems communicating with people in a crowd.  It was also noted that he stopped going to church because he could not hear what the preacher was saying.  While the Board recognizes such reported symptoms, the laypersons are not competent to assign particular speech recognition scores or puretone decibel readings to his hearing loss.  However, the rating of hearing loss disabilities involves the mechanical application of the rating criteria to the audiometric findings.  Lendenmann, 3 Vet. App. 345.  As discussed above, the audiometric findings do not warrant an initial compensable rating for bilateral hearing loss.  

In sum, the Board finds that a preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim is denied.  See 38 U.S.C.A. § 5107.

Extra-schedular Consideration

The Board has also considered whether referral for an extra-schedular rating is warranted.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008).  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected bilateral hearing loss are inadequate.  The VA examiners discussed the functional effects associated with the Veteran's bilateral hearing loss and the Veteran himself described his functional impairment, to include reduced hearing acuity, difficulty with conversation and hearing the television and his belief that it makes him anti-social and affected job relations.  See Martinak, 21 Vet. App. at 447.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  

The Board further observes that, even if the available schedular rating for the service-connected bilateral hearing loss is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his bilateral hearing loss.  There is no persuasive evidence to indicate that the disability would cause impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board acknowledges that the Veteran's hearing loss undoubtedly affects employment due to his difficulty with communication and in the Veteran's words-"job relations."   However, the provisions of 38 C.F.R. § 4.1  specifically set out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Here, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current rating.  The evidence does not reflect that the Veteran experiences marked impairment with employment to warrant referral for extra-schedular consideration.  Therefore, referral for extra-schedular consideration is not warranted.








	(CONTINUED ON NEXT PAGE)

ORDER


Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


